Exhibit 10.5
IDERA PHARMACEUTICALS, INC.
Restricted Stock Agreement

         
Name of Recipient:
       
 
 
 
   
 
       
Number of shares of restricted common stock awarded:
       
 
 
 
   
 
       
Grant Date:
       
 
 
 
   

     Idera Pharmaceuticals, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2008 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement. Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

                          Idera Pharmaceuticals, Inc.    
 
                 
 
      By:        
 
         
 
[insert name and title]    
 
               
Accepted and Agreed:
               
 
                 
 
[insert name of recipient]
               

 



--------------------------------------------------------------------------------



 



IDERA PHARMACEUTICALS, INC.
Restricted Stock Agreement
     The terms and conditions of the award of shares of restricted common stock
of the Company (the “Restricted Shares”) made to the Recipient, as set forth on
the cover page of this Agreement, are as follows:

  1.   Issuance of Restricted Shares.

          (a) The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of employment services rendered and to be rendered by the
Recipient to the Company.
          (b) As promptly as practicable following the Grant Date, the Company
shall issue one or more certificates in the name of the Recipient for the
Restricted Shares. Such certificate(s) shall initially be held on behalf of the
Recipient by the Secretary of the Company. Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Secretary shall, if requested
by the Recipient, deliver to the Recipient a certificate representing the vested
Restricted Shares. The Recipient agrees that the Restricted Shares shall be
subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

  2.   Vesting.

     Unless otherwise provided in this Agreement or the Plan, the Restricted
Shares shall vest in accordance with the following vesting schedule:
                                                            . Any fractional
number of Restricted Shares resulting from the application of the foregoing
percentages shall be rounded down to the nearest whole number of Restricted
Shares.

  3.   Forfeiture of Unvested Restricted Shares Upon Employment Termination.

     In the event that the Recipient ceases to be an Eligible Participant (as
defined below) for any reason or no reason, with or without cause, all of the
Restricted Shares that are unvested as of the time of such cessation of status
as an Eligible Participant shall be forfeited immediately and automatically to
the Company, without the payment of any consideration to the Recipient,
effective as of such cessation of status as an Eligible Participant. The
Recipient hereby authorizes the Company to take any actions necessary or
appropriate to cancel any certificate(s) representing forfeited Restricted
Shares and transfer ownership of such forfeited Restricted Shares to the
Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company. The Recipient shall have no further rights with respect to any
Restricted Shares that are so forfeited. If the Recipient is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer to employment with such subsidiary.
For purposes hereof, an “Eligible Participant” means an employee, director or
officer of, or a consultant or advisor to, the Company.

 



--------------------------------------------------------------------------------



 



  4.   Restrictions on Transfer.

     The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Recipient may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

  5.   Restrictive Legends.

     All certificates representing Restricted Shares shall have affixed thereto
a legend in substantially the following form, in addition to any other legends
that may be required under applicable law:
     “These shares of stock are subject to forfeiture provisions and
restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

  6.   Rights as a Shareholder.

     Except as otherwise provided in this Agreement, for so long as the
Recipient is the registered owner of the Restricted Shares, the Recipient shall
have all rights as a shareholder with respect to the Restricted Shares, whether
vested or unvested, including, without limitation, any rights to receive
dividends and distributions with respect to the Restricted Shares and to vote
the Restricted Shares and act in respect of the Restricted Shares at any meeting
of shareholders.

  7.   Provisions of the Plan.

     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such

-2-



--------------------------------------------------------------------------------



 



Reorganization Event in the same manner and to the same extent as they applied
to the Restricted Shares under this Agreement.

  8.   Tax Matters.

          (a) Acknowledgments; Section 83(b) Election. The Recipient
acknowledges that he or she is responsible obtaining the advice of the
Recipient’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Shares. The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares. The Recipient acknowledges
that he or she has been informed of the availability of making an election under
Section 83(b) of the Internal Revenue Code, as amended, with respect to the
issuance of the Restricted Shares and that the Recipient has decided not to file
a Section 83(b) election.
          (b) Withholding. The Recipient acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Recipient any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the Restricted Shares. On each
date on which Restricted Shares vest, the Company shall deliver written notice
to the Recipient of the amount of withholding taxes due with respect to the
vesting of the Restricted Shares that vest on such date; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). The Recipient shall satisfy such tax
withholding obligations by making a cash payment to the Company on the date of
vesting of the Restricted Shares, in the amount of the Company’s withholding
obligation in connection with the vesting of such Restricted Shares. The
Recipient may, at the option of the Recipient, satisfy such tax withholding
obligations by transferring to the Company, on each date on which Restricted
Shares vest under this Agreement, such number of Restricted Shares that vest on
such date as have a fair market value (calculated using the last reported sale
price of the common stock of the Company on the NASDAQ Global Market on the
trading date immediately prior to such vesting date) equal to the amount of the
Company’s tax withholding obligation in connection with the vesting of such
Restricted Shares. To effect such delivery of Restricted Shares, the Recipient
hereby authorizes the Company to take any actions necessary or appropriate to
cancel any certificate(s) representing such Restricted Shares and transfer
ownership of such Restricted Shares to the Company; and if the Company or its
transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company.

  9.   Miscellaneous.

          (a) No Right to Continued Employment. The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express

-3-



--------------------------------------------------------------------------------



 



or implied promise of continued employment or confer upon the Recipient any
rights with respect to continued employment by the Company.
          (b) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
          (c) Recipient’s Acknowledgments. The Recipient acknowledges that he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

-4-